*476ORDER
PER CURIAM.
Movant was found guilty of burglary in the second degree and stealing. He was sentenced to two concurrent sentences of 15 years for each charge. His convictions were affirmed on direct appeal. State v. Robinson, 684 S.W.2d 529 (Mo.App.1984). Movant then filed a Rule 27.26 motion1 alleging ineffective assistance of counsel. After an evidentiary hearing, his motion was denied.
We have reviewed the record and find that the judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no prece-dential value. The judgment is affirmed. Rule 84.16(b).

. Rule 27.26 was repealed effective January 1, 1988, and was replaced by Rule 29.15. However, under the schedule provided in subsection (m) of Rule 29.15, any post-conviction action filed before January 1, 1988, under Rule 27.26 "shall continue to be governed by the provisions of Rule 27.26 in effect on the date the motion was filed.”